OFFICE   OF THE ATTORNEY GENERAL         OF TEXAS
                                AUSTIN




g~orahle    P. C. Marquess
Comty   Auditor
Wharton County
RhWfml,    Texan

berr Mr. YBrqUensZ               Opinion   RO.   O-7289

                                 Rer   Whether or not th
                                 Trumtees of an lndepen
                                 dintriot m8y r




                                                      r an opinion   upon



     wenlenae on
     of Trustees

                                           tees as an ottlolal
                                                   or is It man-
                                            indepemdent  group


                         e Board of Trustees retain profee-
                         rte as expert witnesses  and to aid
                         alues of property within the sohool
                         e payment for suah seniaes   out of
                         001 dietriot?

          *a.  May the Board of Trustees or a chosen
     Board of Equalization  m8intain   a joint hearing
     with the Boards of Rquall&atlon    of a City within
     It8 limits for valuation   purposesO

             "Perhaps   your oplinfon lists contain parallel
      0ues   to these   questions,   and fP so, would appreciate
      your   earliest   accommodation   on the netters."
    goaor*bl~   P- 1.. Mrquees      -   page 2
     .~



                We lwer      your   queetlons    aet4tgorlorl1~,    8s tollors~

                 1. Question   1 Is answered In the negative In our
    opinion   Rob 0-37%r   oopy of which Is enaloeed herewith.

                2.  frumteem of independent       sahool dlstrlats   are publla
    effiaers, and hate only those power8 conferred upon them by law.
    1% ia not neeewary,     however , th8t the eonferrlmg      of pwer    be ex-
           -- In preel6e word8 -- bat there Ia aIr8je to be irplled,
    i~~eatian       tith  en erpreee parer* the f’wtber       power to do
    those thjnge neeeeeery to the proper ueroise          of’ the prlmrry
    power.    There is no exprees power oathorlslng       the trusteee    of
    ae Independent    eehool dletrlot     to employ expert witnemses     In
    the matter of eqmli81np      taxem.     We think, hewever, that power
    Is aonferred by neoewary      irpllortlon    o if In the sound offlolel
    jud.gmmt of the bo8rd of trustees , ma0h employment         of expert wit-
    newes Is ne6ememq to 8 proper dlsoMr(l;o of their dutlem te here
    a&per      and suitable equrlla8tien      of propertier   Wed    l.m the dis-
          .

                Wrwl~ieion     2. of Artlele      2227 Berimed     Ciril   statutes,
    Vernon's oodSflo8tion, deolweer

                gLoerl eeheel fuads frem dlmfrfat taxes, tuition
          fees of pupils not emtitled    to free tugtlon, an4 other
          foeal aourees say be used for the purpomea enumerated
          for state md    Oounty funds, and for purehadnC; rppll-
          mees   end npplles,   for the payment of lnsurnnoe    prem-
         .lums, jeaitors end other snplememr      for buying sol%001
          dten,   buying, bullding   end repiring   and renting
          who01   houses, a~@ $0~ other pur13oseE geaenaa
          &    aenduat ,of thq publio @1002q    to be det
          the board of trustees*    * * l” (%nphrd~   ours)

    Te th%nlc this lanpage    jn rightly  to he eonstraerl to authorize
    the employlag  of all neoeeewy meana et hand to obtain a juet
    and reasonable  raluntlon   of taxable property   in the dlatriot.

                This department    has held that the oonatltutional     author-
    ity vestad 3~n the Commlsslanera      ' Court ower 811 sounty business
    constitutes    mftloient    basin for the emplovnmt     by the Commission-
    ers of mch a tu       expert as n riimemn before the equalisatlom      bodr.
    (see Opinion Row n-l@lz).        Court  deolaions,  by the clearest  analogy,
    YAJm?ort this aomGludorl.      Arrin#don   7. donee, 191 3. W. S(Jl, upheld
    tbc right   of an independent     aohao1 dlAtriet to employ an attorney
    to bring   su3.t to aanael   a teaoher' 8 oontreat.    5e0, al so, Morel eJ we
    cj,tg Of MlYas,    17 5. WY. (2) 36.

I
~onor8ble     P. I.0Marquem - page 9



              Yew   questlon   2, therefore e Is anwered    In the rfflrn-
tire   l




            3.   The Board of Equallzctl~on for the District,   if It
ceeo fit to do SO, 1~87 sit jointly elth another board af equrll-
ectlon as of a cltY rlthln Its limits, to detedne        property
rrfuee.   The board am suoh, horarer, mrt reach Its own oonolu-
&n    upon the hewing     from lY1 the erl~denoe before them, uoh
joint hearings being merely 8 nutter of oocrenletme      to the re-
rpectlwe boards.     See our Opinion No. 0-3176, copy of which
cocompenles    this opinion.


                                         Very   truly   yours




OS-XI4

Ibra osarea